Title: From Thomas Jefferson to B. Contée, 16 August 1785
From: Jefferson, Thomas
To: Contée, B.



Sir
Paris Aug. 16. 1785.

Your letter of July 18. to Dr. Franklin came to my hands the 1st. inst. As I knew mine of July 13. was then on the way to you no further answer to it was necessary. Your’s of July 30. came to hand on the 6th. instant. I immediately communicated it to Mr. Barclay our Consul general who happened to be at Paris. He thought with me that if you had made no express contract with the agent of the farmers general previous to your bringing your tobacco to Bayonne, you could not oblige him to take it by the laws of this country, or probably of any country. Your first letters gave reason to believe there was no absolute contract. Your last seems to suppose one. On the whole we thought the best thing which could be done for you would be to apply to the discretion and justice of the Farmers general. Mr. Barclay drew a memorial, which he inclosed to one of that body of his acquaintance. It will yet be six days before he can get an answer. Lest you should be doubtful in the mean time whether any thing was doing for you, I thought it best to write you what is as yet done, with an assurance that I will communicate their final answer as soon as I receive it, which perhaps may be by the post of this day week. I am Sir Your very humble servant,

Th: Jefferson

